Case 1:20-cv-00320-JMS-DML Document 27 Filed 04/20/20 Page 1 of 7 PageID #: 128




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                          )
                                           )
        Plaintiff,                         )
 vs.                                       )      Cause No. 1:20-cv-00320-JMS-DML
                                           )
 CARMEL CLAY SCHOOLS,                      )
 CHRIS PLUMB, JOHN GOELZ, and              )
 RED ROOF INN,                             )
                                           )
        Defendant.                         )


                      MEMORANDUM OF LAW IN SUPPORT OF
                       MOTION TO DISMISS CHRIS PLUMB

        I.     INTRODUCTION

        Under Indiana’s Tort Claims Act, public employees enjoy substantial protections

 against being sued. In particular, they may not be sued personally for acts or omissions

 occurring in the scope of their employment, a standard which embraces even criminal

 conduct that is incidental to a public employee’s job responsibilities. Because of this

 immunity, a plaintiff wishing to sue a public employee personally must make very

 specific allegations regarding the employee’s conduct. These allegations, if found true,

 would normally preclude respondeat superior liability on the part of the government

 entity. In essence, a plaintiff must pick her poison: was the public employee acting

 within the scope of employment or not, and if not, exactly why?

        Here, although the complaint does not use the precise words, “scope of

 employment,” it may as well have. Mr. Plumb is identified as an
Case 1:20-cv-00320-JMS-DML Document 27 Filed 04/20/20 Page 2 of 7 PageID #: 129




 “employee/agent/representative of the Carmel Clay Schools,” specifically Mr. Goelz’s

 supervisor. Further, the substantive allegations against Mr. Plumb all relate to his

 duties as swim coach, and his alleged failure to supervise Mr. Goelz. This is evidenced

 by the fact that, in the sole count against Mr. Plumb, he is lumped together with Carmel

 Clay Schools. Under the circumstances, the only plausible reading of the complaint is

 that Mr. Plumb is being sued for acts or omissions within the scope of his employment

 with Carmel Clay Schools, and hence any claim against him personally is barred.

        In the alternative, the complaint fails to make any of the specific allegations

 required by I.C. § 34-13-3-5(c) that would otherwise permit a claim against Mr. Plumb

 personally. Hence, he is entitled to dismissal either way.

        II.    ARGUMENT

               A. The allegations in the complaint can only be read to assert that Mr.
                  Plumb was acting within the scope of his employment with Carmel
                  Clay Schools, and hence any claim against him is barred.

        I.C. § 34-13-3-5(b) provides, among other things, that “[a] lawsuit alleging that an

 employee acted within the scope of the employee’s employment bars an action by the

 claimant against the employee personally.” "The purpose of [this] immunity is to ensure

 that public employees can exercise their independent judgment necessary to carry out

 their duties without threat of harassment by litigation or threats of litigation over

 decisions made within the scope of their employment.” Bushong v. Williamson, 790

 N.E.2d 467, 472 (Ind. 2003).


        “Conduct is within the scope of a person's employment when it is of the same

 general nature as that authorized, or incidental to the conduct authorized.” Gee v.

                                              2
Case 1:20-cv-00320-JMS-DML Document 27 Filed 04/20/20 Page 3 of 7 PageID #: 130




 Hunter, 2010 U.S. Dist. LEXIS 15513, at *8 (S.D. Ind. Feb. 19, 2010), citing Bushong, supra.

 “[A]n act is incidental to authorized conduct when it is subordinate to or pertinent to an

 act which the servant is employed to perform." Id. Even intentionally tortious or

 criminal acts can meet this standard and hence be subject to immunity, in particular if

 the “acts originated in activities so closely associated with the employment relationship

 as to fall within its scope." See id. (battery by a teacher against a disruptive student fell

 within the scope of his employment).


        Here, the complaint does not use the precise words, “scope of employment.”

 However, a plain reading of the allegations reveals that Mr. Plum is being sued for acts

 or omissions within the scope of his employment. For instance:


           Mr. Plumb is alleged to be an employee/agent/representative of Carmel Clay

            Schools. (Dkt. 1, ¶ 3).

           Mr. Plumb’s service address is alleged to be the same address as that of

            Carmel Clay Schools. (Dkt. 1, ¶ 2, 3).

           Mr. Goelz is alleged to be a swim coach at Carmel High School, and is alleged

            to be the employee of Carmel Clay Schools and Mr. Plumb. (Dkt. 1, ¶ 4, 40).

           Mr. Plumb is alleged to have received complaints from parents of Carmel

            High School swimmers and failed to act on them. (Dkt. 1, ¶ 11, 43).

           Mr. Plumb, along with Carmel Clay Schools, is alleged to have failed to

            supervise Mr. Goelz. (Dkt. 1, ¶ 47).




                                               3
Case 1:20-cv-00320-JMS-DML Document 27 Filed 04/20/20 Page 4 of 7 PageID #: 131




           The allegations against Mr. Plumb and Carmel Clay Schools are coextensive,

            and all relate to Mr. Plumb’s purported lapses as Mr. Goelz’s supervisor.

            (Dkt. 1, ¶ 46-48; 81-87).


        The only reasonable interpretation of these allegations is that Mr. Plumb acted

 (or failed to act) within the scope of his employment, or at the very least in a way that is

 “incidental” to his employment. See Gee, supra. As a result, any claim against him is

 “bar[red].” I.C. § 34-13-3-5-(b); see also Schreiber v. Lawrence, 2003 U.S. Dist. LEXIS 4514,

 *12-13 (S.D. Ind. March 3, 2003)(granting motion to dismiss individual defendant

 because the plaintiff failed to allege that the defendant’s actions were outside the scope

 of employment, and no “magic words” could overcome the plain import of the

 allegations).


                 B. To the extent that Ms. Nieves wishes to sue Mr. Plumb personally, she
                    has failed to make the requisite allegations under I.C. § 34-13-3-5(c).


        To avoid the type of artful pleading that may be going on here, the Tort Claims

 Act also obligates plaintiffs wishing to sue public employees personally to make certain

 specific allegations:


        A lawsuit filed against an employee personally must allege that an act or
        omission of the employee that causes a loss is:

        (1) criminal;
        (2) clearly outside the scope of the employee’s employment;
        (3) malicious;
        (4) willful and wanton; or
        (5) calculated to benefit the employee personally.



                                               4
Case 1:20-cv-00320-JMS-DML Document 27 Filed 04/20/20 Page 5 of 7 PageID #: 132




         The complaint must contain a reasonable factual basis supporting the
         allegations. I.C. § 34-13-3-5(c).

         The evident purpose of requiring such allegations is to force plaintiffs to explain

 how a defendant’s conduct strays outside the broad boundary of conduct “incidental”

 to the scope of public employment. Of course, for a plaintiff, making such allegations is

 risky, because, if they are proven, they defeat respondeat superior liability on the part of

 the public employer. See, e.g., Hansen v. Bd. of Trs., 2007 U.S. Dist. LEXIS 78097, at *17

 (S.D. Ind. Oct. 19, 2007).


         In any event, Ms. Nieves has made none of the requisite allegations under I.C. §

 34-13-3-5(c). On the contrary, the complaint alleges that Mr. Plumb was negligent,

 which, by definition, is not “criminal,” “malicious,” “willful or wanton,” or “calculated

 to benefit the employee personally.” Likewise, and as noted above, far from alleging

 that Mr. Plumb’s actions were outside the scope of his employment, the complaint can

 only be read as alleging that Mr. Plumb was acting within the scope of his employment.

 Hence, the claim against Mr. Plumb should be dismissed under I.C. § 34-13-3-5(c) as

 well.


         A final point is worth noting. To the extent that Ms. Nieves wants to have her

 cake and eat it too, this court has repeatedly disapproved such an approach:


         [D]ual pleading against both the [s]chool and [the individual defendant]
         personally for the same actions is inconsistent with Indiana law that a
         plaintiff may not sue both a government employee in a personal capacity
         and the governmental entity for acts committed within the scope of
         employment. See Bushong v. Williamson, 790 N.E.2d 467, 471 (Ind. 2003).

                                               5
Case 1:20-cv-00320-JMS-DML Document 27 Filed 04/20/20 Page 6 of 7 PageID #: 133




        Relying on Bushong, a number of courts have noted that such dual
        pleading is improper.

        Hansen, 2007 U.S. Dist. LEXIS 78097 at *17.

        III.   CONCLUSION

        A plain reading of the complaint reveals that Mr. Plumb is alleged to have acted

 within the scope of his employment, and hence he is immune from suit under I.C. § 34-

 13-3-5(b). In the alternative, the complaint fails to make the necessary allegations to

 state a claim against Mr. Plumb personally, and hence any claim against him is barred

 under I.C. § 34-13-3-5(c). Either way, the claim against Mr. Plumb should be dismissed

 under Fed. R. Civ. Proc. 12(b)(6).


                                                  Respectfully submitted,

                                                  BECKMAN LAWSON, LLP


                                           By:    /s/Matthew J. Elliott
                                                  Matthew J. Elliott, #21242-02
                                                  melliott@beckmanlawson.com
                                                  201 West Wayne Street
                                                  Fort Wayne, IN 46802
                                                  Telephone: (260) 422–0800
                                                  Facsimile:   (260) 420–1013
                                                  ATTORNEY FOR DEFENDANT,
                                                  CHRIS PLUMB




                                              6
Case 1:20-cv-00320-JMS-DML Document 27 Filed 04/20/20 Page 7 of 7 PageID #: 134




                               CERTIFICATE OF SERVICE

         The undersigned certifies that on the 20th day of April, 2020, the undersigned
 filed this document on the Court’s CM/ECF system, which in turn generated a notice
 to:

       Jonathan Little
       jon@sllawfirm.com

       Jessica Wegg
       jessica@sllawfirm.com

       Jessica Williams Schnelker
       jschnelker@cchalaw.com

       Liberty L. Roberts
       lroberts@cchalaw.com

       Samantha A. Huettner
       samantha@metzgerrosta.com

       Tammy J. Meyer
       tammy@metzgerrosta.com



                                                /s/ Matthew J. Elliott
                                                Matthew J. Elliott
                                                Attorney for Defendant Chris Plumb




                                            7
